Title: From Alexander Hamilton to John McClallen, 22 May 1799
From: Hamilton, Alexander
To: McClallen, John


          
            Sir,
            New York May 22. 1799
          
          I have heretofore verbally informed that you that you are to proceed on the Recruiting service. The Counties of Albany, Saratoga & Rensselaer within this state are to be the scenes of your operations; the town of Albany your rendezvous. Inclosed are the instructions by which you are to govern yourself.
          I have written to the Secy of War requesting that he will cause to be transmitted to Col Stevens this City for your the necessary supply of money Cloathing and other Articles for a Company. The moment they shall be received you will begin your operations—
          Till further order you will enlist none but natives of the U States—You will make take with the Contractor, whose agent in this city is Mr. Richards—the requisite arrangement for supplying your recruits with provisions &c—
          With consideratn I am Sir Yr Obed Ser
           Capt McClellan
        